Miller, P. J.
The judge was clearly right in admitting the warrant as evidence. The warrant showed sufficient upon its face to establish jurisdiction in favor of the officers by whom it was issued. Every intendment is in favor of the jurisdiction of the magistrate, and the fact appearing that it was issued in the city of Albany by magistrates who resided there, it- is to be presumed that the lunatic was there at the time the warrant was issued. It may be assumed that this proof was furnished and a case made out within the statute. 1R. S. 634, § 4; Laws 1842, chap. 135, § 22. The statement in the warrant that the lunatic was of the town of Knox was a mere description of the person, which did not contradict the fact that he was in Albany when the warrant was issued. As every presumption is in favor of an officer, he would not be bound to go beyond the warrant when regular upon its face.
Nor was there any error in dismissing the complaint. As to the *253defendant Williams, lie made the complaint, as he had a perfect right to do, and this alone and of itself would not render him liable; and, as was remarked by the judge upon the trial, when the offer was made to prove that he handed the warrant to the officer making the arrest, that would not change the matter, as the warrant was presumably regular.
As to the other defendant Armstrong, he hired his team to the constable and drove him and the plaintiff to the asylum without in any way aiding in the arrest or participating in it actively or otherwise than driving the team. He was not, therefore, a party to the arrest, any more than a driver of a stage or the conductor of a railroad would be for allowing a constable to take his prisoner and travel with him to a place of destination.
As the defendants were not liable, it is not important to consider whether the constable was duly authorized to serve the warrant. It may be remarked that no such question was raised upon the trial as an objection to the warrant introduced or otherwise. There was nothing for the jury to pass upon, and the case was rightly disposed of át the circuit.
A new trial must, therefore, be denied and the judgment affirmed, .with costs.

Judgment affirmed.